Citation Nr: 0609631	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  99-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder prior to October 
29, 2002.

2.  Entitlement to an initial staged evaluation in excess of 
30 percent for post-traumatic stress disorder from October 
29, 2002 to November 7, 2004.

3.  Entitlement to an initial staged evaluation in excess of 
50 percent for post-traumatic stress disorder from November 
8, 2004.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
April 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that denied service connection for post-
traumatic stress disorder.  

The veteran's claim for an initial rating in excess of 10 
percent for post-traumatic stress disorder was denied by the 
Board in a November 2000 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as the Court).  In June 2001, 
the Court issued an order which granted the Secretary's 
motion for remand and to stay proceedings, and vacated the 
November 2000 Board decision.  A copy of the motion and the 
Court's Order have been incorporated into the claims folder.  

The veteran's claim was remanded by the Board for further 
development in September 2003.  In June 2004, the RO awarded 
a 30 percent evaluation for post-traumatic stress disorder 
effective October 29, 2002.  The matter was returned to the 
Board in September 2004.  At that time, the Board determined 
that the evidence warranted the assignment of ratings for 
separate periods during the appeal.  Thus, the issue was 
recharacterized as follows: entitlement to an initial rating 
in excess of 10 percent for post-traumatic stress disorder 
prior to October 29, 2002, and an initial staged rating in 
excess of 30 percent for post-traumatic stress disorder from 
October 29, 2002.   The Board remanded the claim to the RO 
for further development consistent with the Veterans Claim 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).   On Remand, the RO denied an initial rating in 
excess of 10 percent for the post-traumatic stress disorder 
prior to October 29, 2002, and denied an initial staged 
rating in excess of 30 percent for the post-traumatic stress 
disorder from October 29, 2002.  The RO returned the appeal 
to the Board in March 2005.  The Board denied an initial 
evaluation in excess of 10 percent for post-traumatic stress 
disorder prior to October 29, 2002, and denied an initial 
staged rating in excess of 30 percent for post-traumatic 
stress disorder from October 29, 2002 to November 7, 2004.  
However, the Board determined that an additional staged 
rating was warranted during the appeal period and assigned a 
50 percent evaluation, but no higher, for post-traumatic 
stress disorder, from November 8, 2004.  

The veteran appealed the Board's determination to the Court.  
In a December 2005 Joint Motion for Remand, the parties 
requested that the Court vacate the Board's March 2005 
decision and remand the matter to the Board.  In December 
2005, the Court issued an Order that granted the parties' 
Joint Motion and remanded the case to the Board for action 
consistent with the discussion in the Joint Motion.

The appealed issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

In November 2002, the appellant indicated that she had been 
evaluated by a Social Security Administration physician.  She 
provided a signed authorization for release of such clinical 
records.  Neither the physician's treatment records, nor a 
report of any Social Security Administration determination 
for disability benefits, has been associated with the claims 
folder.  When VA is put on notice, prior to the issuance of a 
final decision, of the possible existence of certain records 
and their relevance, VA must seek to obtain those records.  
Hayes v. Brown, 9 Vet. App.  67, 73-74 (1996).  

In compliance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)(2), the appeal must be remanded to the AOJ so that 
the above referenced private physician's records, and the 
appellant's Social Security records, if any, may be obtained 
and associated with the appeal.  These records would be 
useful in deciding the appellant's claims. 

Other matter

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the Veterans Claims Assistance Act 
(VCAA) notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the VA is required to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating.  The appellant has not been 
provided VCAA notice that meets the Dingess/Hartman 
requirements.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action:

1. The RO should issue a VCAA notice 
letter which satisfies all VCAA notice 
obligations in accordance with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.  

2. The RO should notify the appellant and 
her representative that she is free to 
submit additional evidence and argument 
on the questions at issue.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, unless previously 
associated with the record on appeal.  If 
a report of clinical assessment from Dr. 
Brennijan is not associated with the 
records obtained from the Social Security 
Administration, then he should be 
contacted directly and requested to 
provide all reports of psychiatric 
assessment of the veteran.  Any 
authorization for release of such records 
should be obtained from the veteran.  

4.  After the development requested above 
has been accomplished, the RO should 
undertake any other indicated 
development, and readjudicate the claims 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran and 
her representative should be provided a 
supplemental statement of the case and be 
given the appropriate time to respond.  
The claim(s) should be returned to the 
Board for further review, if in order.  
Any development that is lacking must be 
corrected prior to transfer to the Board.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

